Citation Nr: 0926042	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Augusta, 
Maine, which granted service connection for PTSD and assigned 
a 30 percent disability evaluation, effective December 2006.  
The Veteran's claims file was subsequently transferred to the 
RO in Detroit, Michigan.

This case was previously before the Board in March 2008, 
wherein the Board remanded the Veteran's claim for additional 
development and due process consideration.  The case has been 
returned to the Board for appellate consideration.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD is 
manifested by anxiety, irritability, and periodic nightmares, 
productive of functional impairment comparable to no worse 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the May 2007 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.  As such, his filing 
of a notice of disagreement as to the initial rating assigned 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignments triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
A statement of the case issued in November 2007 set forth the 
relevant diagnostic code criteria for rating the disability 
at issue.  In addition, VA issued a VCAA notice letter dated 
in May 2008, from the agency of original jurisdiction (AOJ) 
to the appellant.  This letter informed the appellant of what 
evidence was required to substantiate his claim for an 
increased disability rating.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.  

Likewise, the February 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim, including a transcript of 
his testimony at a hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

As indicated, VA medical examinations were obtained with 
respect to the issue on appeal in March 2007 and May 2008.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the above VA 
examinations were adequate.  The reports of the March 2007 
and May 2008 examinations explicitly indicate that the 
Veteran's claims file was reviewed and that the reported 
medical history considered by this examiner was consistent 
with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the Veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2008).  Additionally, these VA 
examination reports reflect that subjective complaints were 
recorded, appropriate mental status examinations were 
performed, and GAF scores were provided.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
providing adequate VA examinations with respect to the issue 
on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

Analysis

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2008).  The Veteran's PTSD is 
presently evaluated as 30-percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

For the next higher 50 percent evaluation to be warranted, 
there must be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
See 38 C.F.R. § 4.130, Code 9411.

Upon reviewing the rating criteria in relation to the medical 
evidence of record, the Board finds that the Veteran's 
overall disability picture for the rating period on appeal is 
consistent with the currently assigned 30 percent rating, and 
that a higher evaluation is not warranted.  

The objective clinical evidence of record does not show that 
the Veteran had difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  The Veteran's VA treatment notes show that 
the Veteran was alert and oriented, with mild to moderate 
anxiety, broad affect and clear and concise speech.  
Likewise, his irritability was no more than occasional and 
his depressive symptoms were mild and well-controlled by 
medication.  Moreover, his thought content was normal.  
Furthermore, the Veteran's March 2007 and May 2008 VA 
examination reports indicates that he was correctly oriented 
(to time, person, place, situation, etc.) and cooperative, 
with good eye contact and grooming.  In addition, there was 
no objective clinical evidence of delusions, suicidal or 
homicidal ideation, or hallucinations.  There also was no 
persuasive evidence of obsessive-compulsive behavior, 
phobias, panic attacks, or poor impulse control.  Nor was 
there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, his speech was coherent and relevant and there was 
no evidence of an impaired thought process or psychoses.  The 
VA examination reports also indicate that he was able to 
participate in all of his activities of daily living.  
Similarly, although treatment notes from T. C., LCSW indicate 
that the Veteran had "hypervigilance" and "compulsive" 
behavior, described as working out with weights 4 times per 
week, as well as a tendency to isolate socially, Mr. C also 
notes that the Veteran does not experience flashbacks or 
nightmares.  (See treatment notes dated October 2006, 
November 2007, and February 2008).

Additionally, the Veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected PTSD was 49 to 59.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM IV), GAF scores of 
41 to 50 are indicative of serious impairment in social or 
occupational functioning (suicidal ideation or social 
isolation).  GAF scores of 51 to 60 are indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  The 
Board acknowledges that a GAF score is probative as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  However, an assigned GAF score 
must be considered in conjunction with the objective findings 
of record as a whole in determining the Veteran's disability 
status.  In this regard, the VA examiners' clinical findings 
are more probative in making this important determination, as 
these findings more accurately portray the relevant, 
objective symptoms of the Veteran's service-connected PTSD.  
See 38 C.F.R. §§ 4.2, 4.6.  So there is no justification for 
increasing the rating for the Veteran's PTSD on the basis of 
his GAF score.  See 38 C.F.R. § 4.7.

The Board also has considered whether the Veteran's case 
warrants referral for consideration of a greater level of 
compensation on an extra-schedular basis.  However, the 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him or 
anyone on his behalf that his PTSD, during the rating period 
on appeal, has caused marked interference with his employment 
(beyond that contemplated by his 30 percent schedular rating) 
or that PTSD necessitated frequent periods of hospitalization 
such that application of the regular schedular rating 
standards is rendered impracticable.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
Veteran does not meet the criteria for a disability rating in 
excess of 30 percent for the entire rating period on appeal.


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD, at any time during the rating period on 
appeal, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


